Citation Nr: 1017484	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for testicular cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which the RO denied service 
connection for testicular cancer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for testicular 
cancer that he alleges began as a result of exposure to 
herbicides.  The Veteran served in the United States Marine 
Corps in Vietnam.  His exposure to herbicides is conceded.

In April 1976, the Veteran underwent surgery and treatment at 
the University Hospital for testicular cancer.  There is no 
question that he has had testicular cancer.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: disabilities to include 
testicular cancer.  See Notice, 72 Fed.Reg. 32395-407 (June 
12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (November. 2, 1999).

The Veteran maintains that he received treatment for cancer 
at the Washington, D.C. VA Medical Center (VAMC).  The VARO 
has made 10 attempts to obtain these records.  In a letter 
dated in October 2009, the Chief FOIA Officer of the 
Washington, D.C. VAMC stated:

In reply to your request for medical records 
regarding [the Veteran], during the time period 
of 1971 - 1986 no records are available.  
We have completed a thorough search with the VA 
Records Center in Neosho, MO where we received a 
negative reply.

On three occasions, the Veteran was scheduled for Travel 
Board hearings, and on three occasions, most recently in 
February 2010, he requested a postponement, citing his desire 
to have the medical records from the Washington, D.C. VAMC 
associated with the claims file.  A hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

